DETAILED ACTION
Status of the Application
This is in response to the response to amendment filed 02/26/2021. Claims 2, 9-36, 39, 44 have been canceled; claims 48-57 are withdrawn from examination due to being non-elected claims. Claims 1, 2-8, 37-38, 40-43 and 45-47 are pending and presented for examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the 


Claims 1, 2-8, 37-38, 40-43 and 45-47 are rejected under 35 USC 103 (a) as being unpatentable over Ji et al (US Pub. No. 2011/0194482 A1) in view of Redana et al (US Pub. No.2012/0083199 A1).

Regarding claim 1, Ji discloses “receiving, by a target controller, a handoff of a relay node from a source controller” (see Ji figure 4, ¶ 0056, ¶ 0057; the source eNB direct a request to a target eNB requesting handover of the associated relay node from the source), “instructing, by the target controller, the relay node to use set of wireless backhaul link resources for communication with the target controller” (see Ji ¶ 0058; target eNB 130 can inform the relay node of the resource partitioning if Necessary); “the first set of resources instructed for temporary use by the target controller being allocated by both the target controller and the source controller for the handoff of the relay node from the source controller to the target controller” (See Ji ¶ 0060, 0064; allocation of resources are configured by the target eNB; ¶ 0080; discloses information is received from the source cell in connection with the requested handover relating to an access/backhaul resource partitioning utilized by the source cell for the relay node ), “and transmitting, by the target controller, an allocation of a second set of wireless backhaul link resources to the relay node”( see Ji ¶ 0056- ¶ 0058 and ¶ 0088; resource partitioning module 132 at target eNB 130 can configure an allocation of access subframes and backhaul subframes).  
to temporarily use a first set of wireless backhaul link resources.  However, Redana discloses instructing, by the target controller, the relay node to temporarily use a first set of wireless backhaul link resources dedicated by the target controller; ( See Redana ¶0045, ¶0046, ¶ 0079).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, having the teachings of Ji and Redana before him or her, to modify the invention of Ji to pre-assign resources dedicated by the target station that can be temporary used until the handover process is complete. The suggestion for doing so would have been to improve partitioning of radio transmission resources in connection with a handover of a user equipment.

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, the combination of Ji and Redana further discloses “wherein the first set of wireless backhaul link resources is a subset of the second set of wireless backhaul link resources”; (see Ji ¶ 0057, ¶ 008).

Regarding claim 4, claim 1 is incorporated as stated above.  In addition, the combination of Ji and Redana further discloses “wherein the communication with the source controller constitutes at least a part of a handover process”; (see Ji ¶ 0057 and ¶ 0058).  

Regarding claim 37, claim 1 is incorporated as stated above.  In addition, the combination of Ji and Redana further discloses “wherein the target controller operates in a .

Claims 5 – 8 are the controller claims corresponding to the method claims 1 – 4 and 37 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 – 4 and 37.  Claims 5 – 8 are rejected under the same rational as claims 1 – 4 and 37.

Claims 38 and 40-42 are the computer program product claims corresponding to the method claims 1 – 4 and 37 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 – 4 and 37.  Claims 38 and 40 – 42 are rejected under the same rational as claims 1 – 4 and 37.

Claims 43 and 45– 47 are the target controller claims corresponding to the method claims 1 – 4 and 37 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 – 4 and 37.  Claims 43 and 45– 47 and 36 are rejected under the same rational as claims 1 – 4 and 37.



Response to Argument(s)
Applicant's argument(s) filed on February 26, 2021 have been fully considered but they are not persuasive. Therefore, rejection is maintained. 

The applicant’s main argument revolves around that the combination of Ji and Redana fails to teaches or suggest a " the first set of resources instructed for temporary use by the target controller being allocated by both the target controller and the source controller for the handoff of the relay node from the source controller to the target controller" as recited in Applicant's claim 1.
In response. Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation.  Based in the language of the argued limitation in light of the specification, the allocation of resources used during the handover, can be allocated by the source controller and also can be done by the target controller. Ji (¶ 0060, 0064) discloses that allocation of resources are configured by the target eNB. Also, Ji (¶ 0080) discloses that information is received from the source cell in connection with the requested handover relating to an access/backhaul resource partitioning utilized by the source cell for the relay node. In addition, Redana (¶ 0045) discloses he target BS can temporarily use these allocated radio transmission resources for another purpose until the UE is handed over from the source side to the target side, wherein the target BS or a target RN represents the target access point.The allocated radio transmission resources may also be denoted pre-assigned and/or reserved radio . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770.  The examiner can normally be reached on 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED M KASSIM/             Primary Examiner, Art Unit 2468